DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 06/21/2022.  Claims 1 – 20 are pending in the present application.
	Applicant’s arguments are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that Luttrell does not disclose “determining whether the customized goals are being met in response to one or more thresholds for the compiled data”.  Examiner respectfully disagrees.  The claims recite the determining of goals being met based on thresholds.  However, there is no definition as to what the thresholds are, how they are defined, or what they would cause the system to do.  The only thing recited in the claims is that the determining is “in response” to a threshold.  Therefore a threshold could be any delineation of data that is determined, even for example just that data exists for a patient.  Luttrell teaches that goals are established for the clients, and that throughout the treatment process, a level of progress towards a goal is determined (paragraphs [0019], [0048]).  The level of progress towards a goal is therefore determined, and changes to the goals can be done based on progress being met or not being met for that goal.  This level of progress can therefore be seen as a threshold, as a certain level of progress is necessary in order for the treatment to continue.  If progress is not being made, then a change is made to the treatment plan.  This in effect is creating a threshold for the level of progress of the client.
	Applicant further argues that Luttrell does not contain the word “threshold”.  Examiner respectfully agrees.  However, Luttrell does explain the idea of progress towards goals as essentially being a threshold.  Furthermore, and as explained above, the Applicant’s claims do not explain what the threshold is, how it is being determined for the data, etc.  Examiner suggests amending the claims to recite what the thresholds are and/or that the determining step is for whether the one or more thresholds ‘are being met’.  Such an amendment would be helpful to overcome the current prior art rejections over Luttrell.
	Applicant argues that Luttrell does not disclose “automatically communicating alerts to at least the one or more providers in response to the compiled data varying from the one or more thresholds to become significant for one or more of the clients”.  The main argument presented by Applicant is that although Luttrell discloses automatically generating reports, that this is not akin to automatically communicating an alert.  Examiner respectfully disagrees.  Applicant’s claims recite that an alert is communicated.  First off, there is no definition as to what an alert is here, other than that it is used to convey data to a provider.  Luttrell teaches, and as is generally acknowledged by Applicant, automatically communicating reports to the providers.  These reports in Luttrell are explained to be a message, document, etc. that is sent to the provider so that information can be conveyed to the provider.  This allows, for example, for the provider to have data that may be useful to provider treatment to the client.  Therefore the reporting system of Luttrell is understood to be a type of “alert”, as they each accomplish the same thing.  Furthermore, these reports are automatically generated in response to changes in the client’s data (paragraphs [0003], [0057]).  This is important and useful as it allows for data to be reported to providers so that additional actions can be performed, such as the patient needing different or additional treatment.  Therefore, since the Applicant’s claims do not define the alert as being anything more than some communication sent to the provider, Luttrell’s automatically generated reports for the providers is understood to disclose this limitation.

Double Patenting
04.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
05.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of prior U.S. Patent No. 11,151,142.  The subject matter claimed in the instant application is fully disclosed in the referenced patent.  The instant application recites a broader version of the claims recited in 11,151,142, and it is deemed an obvious variation or simplification of the prior patent.  All of the claimed limitations in the instant application are broader versions of claim limitations in the patent, as outlined below:
Application 17/505166
Patent 11,151,142
1. A method for tracking progression toward a customized goal, comprising:

receiving input establishing accounts for clients, wherein the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks;


assigning each of the clients to one or more of providers in response to selections from an administrator, wherein the one or more providers include at least a communications device;

establishing customized goals for each of the clients based on treatment or  assistance required;
receiving data associated with each of the clients from the one or more providers;

compiling data associated with each of the clients received from one or more the providers;




determining whether the customized goals are being met in response to one or more thresholds for the compiled data; and





automatically communicating alerts to at least the one or more providers in response to the compiled data varying from the one or more thresholds to become significant for one or more of the clients.
1. A method for tracking goal progression, the method comprising: 

receiving input establishing accounts for providers serving clients, wherein 
the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks;  

assigning each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more of the providers include at least individuals available to treat or assist the client;

establishing desired outcomes for each of the clients based on treatment and assistance required to meet the desired outcomes, wherein one or more thresholds indicates whether the desired outcomes are met;

compiling data associated with at least performance of the desired outcomes by each of the clients received from the providers utilizing computing or communications devices in communication with the server;

automatically determining whether 1) the desired outcomes are being met in 
response to rules governing data analysis that are utilized based on the 
compiled data, and 2) the compiled data varies from one or more thresholds to become significant for one or more of the clients; and 

automatically communicating alerts in response to the compiled data varying from the one or more thresholds to become significant for the one or more of the clients.


	Claim 1 of the instant application therefore recites the same claimed limitations as the prior patent, just with a few limitations removed.  The removed limitations are highlighted in the column (bold).  These removed/changed limitations include a refinement of what the providers are, how desired outcomes are managed, and the compiled data varying from thresholds for the clients.  The removal of these limitations does not change the general scope of the invention, but rather just makes it a little broader.  A simple broadening of claims, without any changes or additions, places the claims under a double patenting rejection.  Claims 11 and 16 are independent claims and recite the exact same claim limitations as independent claim 1.  The only difference is that claim 11 is a system claim and 16 is a server claim, whereas claim 1 is a method.  Therefore the same double patenting rejection applies.
	Claims 2 and 12 recite that the providers are individuals available to treat the clients.  This was a claim limitation that was present in independent claim 1 of the prior patent.  Therefore these claims are still just a broader version of the patented claims, and are rejected under the same rationale with respect to claim 1 above.
	Claims 3, 4, 14, and 18 recite that providers intervene (physically) in response to the alerts.  This is similar to claim 10 of the prior patent, which recites that the provider provide data for the clients, which is response to the alerts.  Although not identical to the prior patent claims, claims 3, 4, 14, and 18 only add the phrase of “intervening” by the providers.  This independent claims already recite that the providers give treatment or assistance to the clients, which would be a simple definition of what intervening is.
	Claim 5 recites that the data is saved on a server.  Storing data on a server does not add anything patently distinct to the claims.  The claim does not explain how the storage process is performed beyond a simplistic data storage process.
	Claim 6 recites that the providers include biometric sensors.  Although the prior patent does not include a claim limitation about this, claim 6 does not explain what the biometric sensor is, how it operates, or anything about its functionality.  Therefore the same double patenting rejection stands, as the addition of a physical device does not change the scope of the claims.
	Claims 7, 13, 19, and 20 recite that the data indicates the behavior of the clients and the thresholds include a range.  These merely explains what the included data is comprised of, but does not add any additional claimed steps that would differentiate over the prior patented claims.
	Claim 8 recites that a cloud network is utilized.  The claimed limitations are the same as those recited in claim 2 of the prior patent.
	Claim 9 recite that customized goals are established.  The claimed limitations are nearly the same as those recited in claim 6 of the prior patent, which recites “desired outcomes”, among other types of data.  Desired outcomes and customized goals are generally seen to be the same thing, given there is no specific definition as to what they are.
	Claims 10 and 15 recite data mining and recommending best practices.  These claimed limitations are identical to those in claim 5 of the prior patent.
	Claim 17 is a combination of claims 2 and 6, and therefore does not add anything different to the claims.

Claim Rejections - 35 USC § 102
06.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in the country, more than one year prior to the date of application for patent in the United States.

07.	Claims 1 – 20 are rejected under 35 U.S.C. 102(b) as being unpatentable over Luttrell (US PGPub 2003/0004758).
	Consider claim 1, Luttrell discloses a method for tracking progression toward a customized goal, the method comprising:
	receiving input establishing accounts for providers serving clients, wherein the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data, whereby the records are stored on and accessible through a network);
	assigning each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more providers include at least a communication device (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	establishing customized goals for each of the clients based on treatment and assistance required (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	receiving data associated with each of the clients from the one or more providers (paragraphs [0003], [0026], [0027], data fields are created that store the data for the patient associated with the treatment);
	compiling data associated with each of the clients received from the one or more providers (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	determining whether the customized goals are being met in response to one or more thresholds for the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	automatically communicating alerts to at least the one or more providers in response to the compiled data varying from the one or more thresholds to become significant for one or more of the clients (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
	Consider claim 2, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the one or more providers further include individuals available to treat for assist the clients (paragraphs [0051], [0054], the providers are able to help the patients).
	Consider claim 3, and as applied to claim 1 above, Luttrell discloses a method comprising:
	intervening in response to communicating the alerts to at least the one or more providers or caregivers associated with the one or more of the clients (paragraphs [0026], [0048], [0061], the providers intervene in the process of providing care to the patients).
	Consider claim 4, and as applied to claim 3 above, Luttrell discloses a method comprising:
	the one or more providers physically intervene to treat or assist the one or more of the clients (paragraphs [0026], [0048], [0061], the providers intervene in the process of providing care to the patients).	
	Consider claim 5, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the customized goals, data, compiled data, thresholds, and alerts are saved in the server (paragraphs [0012], [0014], [0018], various computing means are used, including networks that supply data on demand thought communication devices).
	Consider claim 6, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the one or more providers include biometric sensors worn by or proximate to the clients (paragraphs [0012], [0058], biological processors are used by the providers or patients).
	Consider claim 7, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the compiled data indicates the behavior of the clients, and wherein the one or more thresholds include a range (paragraph [0021], the patients progress towards a goal is determined, which includes a range of activities and data points).
	Consider claim 8, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the server is accessed through a cloud network, and wherein a client management program is executed by communications devices utilized by the one or more providers to input the data (paragraphs [0012], [0014], [0018], various computing means are used, including networks that supply data on demand through communication devices).
	Consider claim 9, and as applied to claim 1 above, Luttrell discloses a method comprising:
	establishing the customized goals in response to input from each of the clients and the one or more providers associated with each of the clients (paragraphs [0024], [0025], the patients and providers supply information in order to establish the goals).
	Consider claim 10, and as applied to claim 1 above, Luttrell discloses a method comprising:
	data mining the compiled data to determine best practices; and recommending the best practices in response to the best practices being associated with one of the clients (paragraphs [0050], [0052], a plan for the best type of treatment for the patient is determined).
	Consider claim 11, Luttrell discloses a system for tracking progression toward a customized goal, the system comprising:
	a server communicates with communications devices through a transceiver utilizing one or more networks, the server includes a processor that executes a client management program to:
	receive input establishing accounts for providers serving clients, wherein the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data, whereby the records are stored on and accessible through a network);
	assign each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more providers include at least a communication device (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	establish customized goals for each of the clients based on treatment and assistance required (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	receive data associated with each of the clients from the one or more providers (paragraphs [0003], [0026], [0027], data fields are created that store the data for the patient associated with the treatment);
	compile data associated with each of the clients received from the one or more providers (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	determine whether the customized goals are being met in response to one or more thresholds for the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	automatically communicate alerts to at least the one or more providers in response to the compiled data varying from the one or more thresholds to become significant for one or more of the clients (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
	Consider claim 12, and as applied to claim 11 above, Luttrell discloses a system comprising:
	the one or more providers further include individuals available to treat for assist the clients (paragraphs [0051], [0054], the providers are able to help the patients).
	Consider claim 13, and as applied to claim 11 above, Luttrell discloses a method comprising:
	the threshold is a customized range established for the client (paragraph [0021], the patients progress towards a goal is determined, which includes a range of activities and data points).
	Consider claim 14, and as applied to claim 11 above, Luttrell discloses a method comprising:
	the one or more providers or caregivers associated with the client physically intervene in response to the alerts (paragraphs [0026], [0048], [0061], the providers intervene in the process of providing care to the patients).	
	Consider claim 15, and as applied to claim 11 above, Luttrell discloses a method comprising:
	the customized goals, data, compiled data, thresholds, and alerts are saved in the server (paragraphs [0050], [0052], a plan for the best type of treatment for the patient is determined).
	Consider claim 16, Luttrell discloses a server comprising:
	a processor for executing a set of instructions, and a memory for storing the set of instructions, wherein the set of instructions are executed by the processor to:
	receive input establishing accounts for providers serving clients, wherein the clients are individuals receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data, whereby the records are stored on and accessible through a network);
	assign each of the clients to one or more of the providers in response to selections from an administrator, wherein the one or more providers include at least a communication device (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	establish customized goals for each of the clients based on treatment and assistance required (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	receive data associated with each of the clients from the one or more providers (paragraphs [0003], [0026], [0027], data fields are created that store the data for the patient associated with the treatment);
	compile data associated with each of the clients received from the one or more providers (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	determine whether the customized goals are being met in response to one or more thresholds for the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	automatically communicate alerts to at least the one or more providers in response to the compiled data varying from the one or more thresholds to become significant for one or more of the clients (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
	Consider claim 17, and as applied to claim 16 above, Luttrell discloses a server comprising:
	the one or more providers further include individuals available to treat for assist the clients (paragraphs [0051], [0054], the providers are able to help the patients), and the one or more providers include biometric sensors worn by or proximate to the clients (paragraphs [0012], [0058], biological processors are used by the providers or patients).
	Consider claim 18, and as applied to claim 16 above, Luttrell discloses a server comprising:
	the one or more providers physically intervene with the one or more clients in response to the alerts (paragraphs [0026], [0048], [0061], the providers intervene in the process of providing care to the patients).
	Consider claim 19, and as applied to claim 16 above, Luttrell discloses a server comprising:
	the compiled data indicates the behavior of the clients (paragraph [0021], the patients progress towards a goal is determined)
	Consider claim 20, and as applied to claim 16 above, Luttrell discloses a server comprising:
	recommend best practices in response to historic success with one or more of the clients (paragraphs [0050], [0052], a plan for the best type of treatment for the patient is determined).

Conclusion
08.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 22, 2022